Title: From George Washington to Major General William Heath, 31 July 1780
From: Washington, George
To: Heath, William


					
						Dear Sir
						Robinsons House 31st July 1780.
					
					I arrived here last night having met your favors of the 25th and 26th at Paramus where the Army then lay. Immediately upon hearing that the transports with the troops which had been some days on board, had sailed Eastward, I put the Army in motion again—they will cross the ferry to day, and will be joined by the troops from hence. I propose moving as rapidly as possible down towards Kingsbridge, which will either oblige the Enemy to abandon their project against Rhode Island, or may afford us an opportunity of striking them to advantage in this quarter, if Sir Henry Clinton has carried with him the number of Men reported (eight thousand) and with less than which I think he would scarcely risque an attempt upon Count Rochambeau reinforced by the Militia.
					I intirely approve of the measures you have taken for calling in aid, and I have the strongest hopes that if Sir Henry should venture upon an attack that he will meet with a reception very different from what he expects. You know the critical situation in which this Army will be in a

position below, and how much depends upon constant intelligence of the motions of the Enemy. I shall direct relays of Expresses the whole way between this Army and you to convey intelligence in the most expeditious manner. The nearest Express to you will be upon Tower Hill—and Genl Greene advises—that you should keep two Whale Boats to communicate with him by south Ferry so long as that passage shall be safe, and if that should be interrupted by Bissells Harbour. I am with great Regard Dear Sir Yr most obt Servt
					
						Go: Washington
					
					
						P.S. I wish the Count De Rochambeau had taken a position on the Main.
						
							Go: W——n
						
					
				